 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5      In re: PARLOR BELLEVUE LLC,

 6                           Debtor.

 7      EDMUND J. WOOD, solely in his
        capacity as Chapter 7 Trustee of the
 8      Bankruptcy Estate of Parlor Bellevue
        LLC,
 9
                                                       C18-1281 TSZ
                             Plaintiff,
10
                                                       MINUTE ORDER
            v.
11
        GLY CONSTRUCTION INC.,
12
                             Defendant.
13
          The following Minute Order is made by direction of the Court, the Honorable
14
     Thomas S. Zilly, United States District Judge:
15         (1)    Having reviewed the parties’ Joint Status Report, docket no. 6, the Court
   DIRECTS the parties to file, within six months of the date of this Minute Order, another
16 joint status report concerning the progress of proceedings before the Bankruptcy Court.
   This matter remains STAYED pending further proceedings before the Bankruptcy Court.
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 18th day of April, 2019.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
